United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.J., Appellant
and
DEPARTMENT OF AGRICULTURE,
AGRICULTURE MARKETING SERVICE,
Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
John R. Johnson, III, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-631
Issued: July 25, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 3, 2007 appellant filed a timely appeal of the December 11, 2006 decision of
the Office of Workers’ Compensation Programs, which denied reconsideration on the basis that
her request was untimely filed and failed to demonstrate clear evidence of error. Because more
than one year has elapsed between the most recent merit decision of August 23, 2005 and the
filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that her request was untimely filed and failed to
demonstrate clear evidence of error.
FACTUAL HISTORY
On May 27, 2005 appellant, then a 41-year-old production assistant, filed an occupational
disease claim alleging that her tendinitis was caused by the repetitive duties required to tray

cotton. She stopped work on May 16, 2005 and returned to limited-duty work on May 24, 2005.
Appellant submitted a May 16, 2005 Form CA-16 report of Dr. Lawrence Gross, a Boardcertified family practitioner specializing in emergency medicine, who diagnosed tendinitis.
Dr. Gross opined with a checkmark “yes” that the condition was caused or aggravated by work
activity and added “repetitive movement at work.”
In progress notes dated May 18 to June 8, 2005, Dr. Riley Jones, an orthopedic surgeon,
indicated that appellant had severe carpal tunnel on the left side and moderate carpal tunnel on
the right side. He noted that she was on light duty and that a left carpal tunnel release was
scheduled for June 15, 2005. A copy of a June 1, 2005 nerve conduction study was provided
along with an authorization request form for the left carpal tunnel surgery.1
After the Office advised appellant of the evidence needed to establish her claim, she
resubmitted Dr. Jones’ June 1 and 8, 2005 progress reports.
By decision dated July 28, 2005, the Office denied the claim, finding fact of injury not
established. On August 15, 2005 appellant requested reconsideration of the Office’s July 28,
2005 decision and resubmitted a copy of Dr. Gross’ May 16, 2005 report.
By decision dated August 23, 2005, the Office modified the denial of appellant’s claim
on the grounds that the medical evidence was insufficient to establish causal relationship.
In an August 22, 2006 letter, John R. Johnson, III, an attorney, indicated that he was
filing a reconsideration request on behalf of appellant. He argued that, since appellant placed
cotton in trays as part of her job duties, this supported that her tendinitis was work related.
Mr. Johnson submitted progress reports dated September 20, October 4 and 21, 2005 from
Dr. Jones. In the September 20, 2005 report, Dr. Jones advised that appellant had been working
for four years at seasonal work moving samples of cotton. He noted that the objective testing
showed severe carpal tunnel in the left wrist and moderate on the right. Dr. Jones opined that,
based on the repetitive-type work appellant has done over the last four years with moving
samples of cotton, this was the most likely cause of her carpal tunnel as it was repetitious
motion. On October 4, 2005 Dr. Jones opined that appellant’s left carpal tunnel syndrome was
totally work related as appellant had no history of other factors which would contribute to her
condition.
In a letter dated August 29, 2006, the Office informed Mr. Johnson that he was not
authorized as appellant’s representative and therefore no action could be taken on the August 22,
2006 reconsideration request. The Office noted that an attorney authorization was needed and
the reconsideration request had to be resubmitted.
On November 6, 2006 the Office received additional information on appellant’s claim.
In a November 1, 2006 letter, appellant advised that Mr. Johnson was her authorized
representative in her claim. In a September 5, 2006 letter, Mr. Johnson requested reconsideration
and advanced the same arguments contained in his August 22, 2006 letter. In a September 12,
2006 letter, he noted that the emergency room records showed that she was treated for tendinitis
1

On June 21, 2005 the Office denied authorization of appellant’s left carpal tunnel surgery request.

2

in the left wrist and that her history indicated that she did repetitive work with her left hand.
Portions of the May 16, 2005 emergency room report were provided.
By decision dated December 11, 2006, the Office denied appellant’s September 5, 2006
request for reconsideration, finding that it was untimely filed and did not establish clear evidence
of error.
On appeal, appellant’s attorney argued that he requested reconsideration on August 22,
2006, not September 5, 2006, as indicated in the December 11, 2006 Office decision. He further
argued that appellant’s repetitive work established the requisite causal connection.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act does not entitle a claimant
to a review of an Office decision as a matter of right.2 This section vests the Office with
discretionary authority to determine whether it will review an award for or against payment of
compensation.3 The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a).4 One such limitation is that the application for
reconsideration must be sent within one year of the date of the Office decision for which review
is sought.5 In those instances when a request for reconsideration is not timely filed, the Office
will undertake a limited review to determine whether the application presents clear evidence of
error on the part of the Office in its most recent merit decision.6
Office regulations provide that a claimant or a representative may file an application for
reconsideration of an adverse Office decision and that the application must be in writing.7 Office
regulations further provide that a claimant’s appointment of a representative must be in writing
and that a properly appointed representative may make a request or give directions to the Office

2

5 U.S.C. § 8128(a); see Leon D. Faidley, Jr., 41 ECAB 104 (1989).

3

Under section 8128 of the Act, [t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.607 (1999).

5

20 C.F.R. § 10.607(a) (1999).

6

20 C.F.R. § 10.607(b) (1999). To establish clear evidence of error, a claimant must submit evidence relevant to
the issue that was decided by the Office. See Dean D. Beets, 43 ECAB 1153 (1992). The evidence must be
positive, precise and explicit and it must be apparent on its face that the Office committed an error. See Leona N.
Travis, 43 ECAB 227 (1991). It is not enough to merely show that the evidence could be construed to produce a
contrary conclusion. Id. Evidence that does not raise a substantial question concerning the correctness of the
Office’s decision is insufficient to establish clear evidence of error. See Jesus D. Sanchez, 41 ECAB 964 (1990).
The evidence submitted must not only be of sufficient probative value to create a conflict in medical opinion or
establish a clear procedural error, but must be of sufficient probative value to prima facie shift the weight of the
evidence in favor of the claimant and raise a substantial question as to the correctness of the Office decision.
Thankamma Mathews, 44 ECAB 765, 770 (1993).
7

20 C.F.R. §§ 10.605, 10.606(b)(1). See also Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1502.2a (January 2004).

3

regarding the claims process.8 The Board has held that a representative must be authorized by a
claimant in writing in order to file a valid reconsideration request on her behalf.9
ANALYSIS
The one-year time limitation begins to run on the date following the date of the original
Office decision. A right to reconsideration within one year accompanies any subsequent merit
decision on the issues.10 In this case, the most recent merit decision is the Office’s August 23,
2005 decision. Thus, appellant had one year from August 23, 2005 to submit a timely request for
reconsideration. Appellant’s request from her attorney dated September 5, 2006 was received by
the Office on November 6, 2006, along with appellant’s November 1, 2006 authorization of her
attorney. Because the request was received more than one year after the August 23, 2005 merit
decision, the Office found the request to be untimely.
Appellant’s attorney argued that he requested reconsideration on August 22, 2006. The
record reflects that an attorney sent the Office a letter requesting reconsideration on August 22,
2006 along with several documents. However, appellant did not acknowledge that the attorney
was her properly appointed representative until November 1, 2006. There can be no valid
reconsideration request where the record is void of any evidence that the attorney was appellant’s
properly appointed representative at the time the August 22, 2006 letter was sent. Therefore, he
did not file a valid reconsideration request on behalf of appellant on August 22, 2006.11 As such,
the only valid reconsideration request of record is the September 5, 2006 letter, which is
untimely. Therefore, the Office properly determined that appellant filed an untimely request for
reconsideration and the Board must address whether appellant has demonstrated clear evidence
of error by the Office.
In its August 23, 2005 decision, the Office found that the medical evidence of record
failed to establish a causal relationship between the diagnosed condition and the employment
factors identified by appellant, specifically, the repetitive nature of her work. Appellant’s
September 5, 2006 letter asserted that, because it was established that appellant placed cotton in
trays as part of her job duties, this showed that her tendinitis was work related. In a separate
statement, appellant pointed to portions of the emergency room record in support of her
assertion. However, causal relationship is a medical issue and the medical evidence required to
establish a causal relationship is rationalized medical evidence.12 The Board finds that this letter
does not raise a substantial question as to whether the Office’s August 23, 2005 decision was in
8

20 C.F.R. § 10.700(a), (c). The Board has specifically acknowledged that a properly appointed representative
may file a reconsideration request on behalf of a claimant. See David M. Ibarra, 48 ECAB 218, 219 (1996).
9

See id. at 219-20. The Board has further held that there is no requirement that the Office actually have the
authorization in hand at the time an authorized representative acts on behalf of a claimant, but the representative
only needs to show he was authorized at the time such action was undertaken. See Shirley Rhynes, 55 ECAB 703
(2004); Ira D. Gray, 45 ECAB 445, 447 (1994).
10

Donna M. Campbell, 55 ECAB 241 (2004).

11

See Shirley Rhynes, supra note 9. See also Nancy Marcano, 50 ECAB 110 (1998).

12

Elizabeth Stanislav, 49 ECAB 540 (1998).

4

error or prima facie shift the weight of the evidence in appellant’s favor. Therefore, it is
insufficient to establish clear evidence of error.
While appellant submitted medical reports from Dr. Jones dated September 20, October 4
and 21, 2005 on reconsideration, these reports also do not establish clear evidence of error by the
Office. As noted above, the evidence submitted must be relevant to the issue which was decided
by the Office. Here, appellant’s claim was denied on the grounds that the medical evidence did
not establish a causal relationship between appellant’s diagnosed condition and employment
factors. The evidence submitted in support of the reconsideration request must address causal
relationship and be so persuasive that it shifts the weight of the evidence in favor of the claimant
and raises a substantial question as to the correctness of the Office’s decision. As noted, it is not
sufficient to merely show that the evidence could be construed so as to produce a contrary
conclusion. Evidence such as a detailed, well-rationalized medical report which, if submitted
before the denial was issued, would have created a conflict in medical opinion requiring further
development, is insufficient to show clear evidence of error.13 Dr. Jones’s October 21, 2005
report does not render an opinion on causal relationship, his September 20, 2005 report is
couched in speculative terms14 and his October 4, 2005 report is not well rationalized. Dr. Jones’
reports are insufficient to establish clear evidence of error in the Office’s August 23, 2005 merit
decision. Appellant has submitted no other evidence sufficient to shift the weight of the
evidence in favor of the claimant and raise a substantial question as to the correctness of the
Office’s decision.
The Board finds that the arguments and evidence submitted by appellant in support of her
September 5, 2006 request for reconsideration do not prima facie shift the weight of the evidence
in her favor or raise a substantial question as to the correctness of the Office’s August 23, 2005
decision and are thus insufficient to demonstrate clear evidence of error.
CONCLUSION
The Board also finds that the Office properly denied appellant’s request for
reconsideration, as the request was filed outside the one-year time limitation and did not
establish clear evidence of error.

13

See, e.g., James R. Mirra, 56 ECAB ___ (Docket No. 05-998, issued September 6, 2005).

14

Kathy A. Kelly, 55 ECAB 206, 211-12 (2004).

5

ORDER
IT IS HEREBY ORDERED THAT the December 11, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 25, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

